GLICKSTEIN, Judge,
dissenting.
I would reverse the adjudication of the child’s guilt and, on remand, continue his community control ordered on December 15, 1993, if he has not completed the R.A.P. Program as then ordered on his earlier charge. If completion has occurred, I would direct he be discharged. Regardless of the affirmance or this dissent, hopefully, those recommendations by the counselors which are intended to address the child’s self-esteem will still be pursued by the child and his family.